Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 are currently pending and have been examined.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/25/2020 has been entered.

Claim objections
Claims 15 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

	
Claim Interpretation- 35 USC 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Limitations in claims 12-20 invoke 35 USC 112(f) interpretation. 
Claim 12
Regarding claim 12,  “a means for first determining…” invokes 35 U.S.C. 112(f) because it: (A) uses a generic placeholder for “means”; (B) is modified by functional language; and (C) and is not modified by sufficient structure or acts (“first determining” does not contain sufficient structure or acts). Examiner is interpreting the claim limitation as the corresponding structure, material, or act in the specification that performs the recited function, which is a sequence that “determine[s] whether any record matching with the current transaction identification exists in the incomplete transaction log.”
Regarding claim 12,  “a means for first obtaining…” invokes 35 U.S.C. 112(f) because it: (A) uses a generic placeholder for “means”; (B) is modified by functional language; and (C) and is not modified by sufficient structure or acts (“first obtaining” does not contain sufficient structure or acts). Examiner is interpreting the claim limitation as the corresponding structure, material, or act in the specification that performs the recited function, which is a sequence that “obtain[s] data recovery data object list related data from the record matching with the current transaction identification when the first determining module 301 determines that there exists record matching with the current transaction identification in the incomplete transaction log.”
Regarding claim 12,  “means for first generating…” invokes 35 U.S.C. 112(f) because it: (A) uses a generic placeholder for “means”; (B) is modified by functional language; and (C) and is not modified by sufficient structure or acts (“first generating” does not contain sufficient structure or acts). Examiner is interpreting the claim limitation as the corresponding structure, material, or act in the specification that performs the recited function, which is a sequence that “generate[s] a recovery application command according to the data recovering data object list related data obtained by the first obtaining module 302.”
Regarding claim 12,  “a means for sending…” invokes 35 U.S.C. 112(f) because it: (A) uses a generic placeholder for “means”; (B) is modified by functional language; and (C) and is not modified by sufficient structure or acts (“sending” does not contain sufficient structure or acts). Examiner is interpreting the claim limitation as the corresponding structure, material, or act in the specification that performs the recited function, which is a sequence that “send[s] the recovery application command generated by the first generating module 303 to the smart card.”
Regarding claim 12,  “a means for receiving  . . .” invokes 35 U.S.C. 112(f) because it: (A) uses a generic placeholder for “means”; (B) is modified by functional language; and (C) and is not modified by sufficient structure or acts (“receiving” does not contain sufficient structure or acts). Examiner is interpreting the claim limitation as the corresponding structure, material, or act in the specification that performs the recited function, which is a sequence that “receive[s] a second response data returned by the smart card.”
Regarding claim 12,  “a means for completing …” invokes 35 U.S.C. 112(f) because it: (A) uses a generic placeholder for “means”; (B) is modified by functional language; and (C) and is not modified by sufficient structure or acts (“completing transaction” does not contain sufficient structure or acts). Examiner is interpreting the claim limitation as the corresponding structure, material, or act in the specification that performs the recited function, which is a sequence that “complete[s] the transaction according to the records in the incomplete transaction log and data in the terminal database” and “complete[s] the transaction after the first response data is received by the receiving module.”
Claim 13
	Claim 13 depends on claim 12 and is interpreted as described above. 
Regarding claim 13,  “a means for second determining …” invokes 35 U.S.C. 112(f) because it: (A) uses a generic placeholder for “means”; (B) is modified by functional language; and (C) and is not modified by sufficient structure or acts (“second determining” does not contain sufficient structure or acts). Examiner is interpreting the claim limitation as the corresponding structure, material, or act in the specification that performs the recited function, which is a sequence that “determine[s] whether any record matching with the current transaction identification exists in the incomplete transaction log.”
Regarding claim 13,  “a means for second generating…” invokes 35 U.S.C. 112(f) because it: (A) uses a generic placeholder for “means”; (B) is modified by functional language; and (C) and is not modified by sufficient structure or acts (“second generating” does not contain sufficient structure or acts). Examiner is interpreting the claim limitation as the corresponding structure, material, or act in the specification that performs the recited function, which is a sequence that “obtain[s] a generating application ciphertext command according to a card risk management data object list in the case that the second determining module determines that no record exists in the incomplete transaction log in the terminal.”
Claim 14
	Claim 14 depends on claim 12 and is interpreted as described above. Regarding claim 14,  “a unit for first obtaining…” invokes 35 U.S.C. 112(f) because it: (A) uses a generic placeholder for “means” (“unit”); (B) is modified by functional language; and (C) and is not modified by sufficient structure or acts (“first obtaining” does not contain sufficient structure or acts). Examiner is interpreting the claim limitation as the corresponding structure, material, or act in the specification that performs the recited function, which is a sequence that “obtain the first record from the incomplete transaction log as a current record.”
Regarding claim 14,  “a unit for second determining…” invokes 35 U.S.C. 112(f) because it: (A) uses a generic placeholder for “means” (“unit”); (B) is modified by functional language; and (C) and is not modified by sufficient structure or acts (“second determining” does not contain sufficient structure or acts). Examiner is interpreting the claim limitation as the corresponding structure, material, or act in the specification that performs the recited function, which is a sequence that “determine[s] whether a primary account number serial number of the current transaction is empty.”
Regarding claim 14,  “a unit for third determining…” invokes 35 U.S.C. 112(f) because it: (A) uses a generic placeholder for “means”; (B) is modified by functional language; and (C) and is not modified by sufficient structure or acts (“third determining” does not contain sufficient structure or acts). Examiner is interpreting the claim limitation as the corresponding structure, material, or act in the specification that performs the recited function, which is a sequence that “determine[s] whether the primary account number in the current record is just the same as the primary account number of the current transaction and no primary account number serial number exists in the current record in the case that the second determining unit determines the primary account number serial number of the current transaction is empty, if yes, there exists a record matching with the current transaction identification in the incomplete transaction log, and the first obtaining module is triggered to work.”
Regarding claim 14,  “a unit for fourth determining …” invokes 35 U.S.C. 112(f) because it: (A) uses a generic placeholder for “means” (“unit”); (B) is modified by functional language; and (C) and is not modified by sufficient structure or acts (“fourth determining” does not contain sufficient structure or acts). Examiner is interpreting the claim limitation as the corresponding structure, material, or act in the specification that performs the recited function, which is a sequence that “determine whether the primary account number in the current record is just the same as the primary account number of the current transaction on one hand, and the primary account number serial number in the current record is just the same as the primary account number serial number of the current transaction on the other hand in the case that the second determining unit determines that the primary account number serial number of the current transaction is not empty, if yes, there exists a record matching with the current transaction identification in the incomplete transaction log, and the first obtaining module is triggered to work.”
Regarding claim 14,  “a unit for fifth determining…” and “means for” first obtaining and completing transaction” invokes 35 U.S.C. 112(f) because it: (A) uses a generic placeholder for “means” (“unit”); (B) is modified by functional language; and (C) and is not modified by sufficient structure or acts (“fifth determining” does not contain sufficient structure or acts). Examiner is interpreting the claim limitation as the corresponding structure, material, or act in the specification that performs the recited function, which is a sequence that “determine whether any record exists behind the current record in the incomplete transaction log in the case that the determination either by the third determining unit or by the fourth determining unit is no, if yes, making the next record of the current record as a current record, and triggering the second determining unit to work.”
Claim 15 
Claim 15 depends on claim 12 and is interpreted as described above.
Regarding claim 15,  “a unit for second obtaining” invokes 35 U.S.C. 112(f) because it: (A) uses a generic placeholder for “means” (“unit”); (B) is modified by functional language; and (C) and is not modified by sufficient structure or acts (“second obtaining” does not contain sufficient structure or acts). Examiner is interpreting the claim limitation as the corresponding structure, material, or act in the specification that performs the recited function, which is a sequence that “obtain[s] the first data element from the record matching with the current transaction identification as the current data element.”
Regarding claim 15,  “a unit for sixth determining…” invokes 35 U.S.C. 112(f) because it: (A) uses a generic placeholder for “means” (“unit”); (B) is modified by functional language; and (C) and is not modified by sufficient structure or acts (“sixth determining” does not contain sufficient structure or acts). Examiner is interpreting the claim limitation as the corresponding structure, material, or act in the specification that performs the recited function, which is a sequence that “determine[s] whether a tag value of the current data element is the first preset value.”
Regarding claim 15,  “a unit for seventh determining…” invokes 35 U.S.C. 112(f) because it: (A) uses a generic placeholder for “means” (“unit”); (B) is modified by functional language; and (C) and is not modified by sufficient structure or acts (“seventh determining” does not contain sufficient structure or acts). Examiner is interpreting the claim limitation as the corresponding structure, material, or act in the specification that performs the recited function, which is a sequence that “determine[s] whether any data element exists behind the current data element in the record in the case that the sixth determining unit determines that the tag value of the current data element is not the first preset value, if yes, obtaining a next data element of the current data element as an updated current data element, and triggering the sixth determining unit to work.”
Regarding claim 15,  “a unit for third obtaining…” invokes 35 U.S.C. 112(f) because it: (A) uses a generic placeholder for “means” (“unit”); (B) is modified by functional language; and (C) and is not modified by sufficient structure or acts (“third obtaining” does not contain sufficient structure or acts). Examiner is interpreting the claim limitation as the corresponding structure, material, or act in the specification that performs the recited function, which is a sequence that “continue[s] to obtain a length of the current data element in the case that the sixth determining unit determines the tag value of the current data element is the first preset value, and continue to obtain a content of the current data element according to the length of the current data element, and the terminal makes the current data element, the length of the current data element and the content of the current data element as the data recovery data object list related data.”
Claim 16 
Claim 16 depends on claim 12 and is interpreted as described above. 
Regarding claim 16,  “a unit for sixth determining…” invokes 35 U.S.C. 112(f) because it: (A) uses a generic placeholder for “means”; (B) is modified by functional language; and (C) and is not modified by sufficient structure or acts (“sixth determining” does not contain sufficient structure or acts). Examiner is interpreting the claim limitation as the corresponding structure, material, or act in the specification that performs the recited function, which is a sequence that “determine[s] whether the second response data returned from the smart card is received, if yes, triggering the completing transaction module to work.”
Claim 17
Claim 17 depends on claim 12 and is interpreted as described above. 
Regarding claim 17,  “a means for seventh determining…” invokes 35 U.S.C. 112(f) because it: (A) uses a generic placeholder for “means”; (B) is modified by functional language; and (C) and is not modified by sufficient structure or acts (“seventh determining” does not contain sufficient structure or acts). Examiner is interpreting the claim limitation as the corresponding structure, material, or act in the specification that performs the recited function, which is a sequence that “determine[s] whether a response code in the second response data is correct, if yes, triggering the completing transaction module to work.”
Regarding claim 17,  “a means for second generating…” invokes 35 U.S.C. 112(f) because it: (A) uses a generic placeholder for “means”; (B) is modified by functional language; and (C) and is not modified by sufficient structure or acts (“second generating” does not contain sufficient structure or acts). Examiner is interpreting the claim limitation as the corresponding structure, material, or act in the specification that performs the recited function, which is a sequence that “obtain[s] a generating application ciphertext command according to a card risk management data object list in the case that the seventh determining module determines the response code in the second response data is incorrect.”
Regarding claim 17,  “a means for eighth determining…” invokes 35 U.S.C. 112(f) because it: (A) uses a generic placeholder for “means”; (B) is modified by functional language; and (C) and is not modified by sufficient structure or acts (“eighth determining” does not contain sufficient structure or acts). Examiner is interpreting the claim limitation as the corresponding structure, material, or act in the specification that performs the recited function, which is a sequence that “determine[s] whether the third response data returned from the smart card is received by the receiving module, if yes, deleting the records from the incomplete transaction log.”
Regarding claim 17,  “a means for third generating…” invokes 35 U.S.C. 112(f) because it: (A) uses a generic placeholder for “means”; (B) is modified by functional language; and (C) and is not modified by sufficient structure or acts (“third generating” does not contain sufficient structure or acts). Examiner is interpreting the claim limitation as the corresponding structure, material, or act in the specification that performs the recited function, which is a sequence that “generate[s] the incomplete transaction temporary record according to the data build data recovery data object list related data of the current transaction and the data recovery data object list related data in the case that the eighth determining module determines the third response data returned from the smart card is not received.”
Regarding claim 17, “a means for storing …” invokes 35 U.S.C. 112(f) because it: (A) uses a generic placeholder for “means”; (B) is modified by functional language; and (C) and is not modified by sufficient structure or acts (“storing” does not contain sufficient structure or acts). Examiner is interpreting the claim limitation as the corresponding structure, material, or act in the specification that performs the recited function, which is a sequence that “update[s] the records in the incomplete transaction log according to the incomplete transaction temporary record.”
Claim 20
Regarding claim 20,  “a means for clearing…” invokes 35 U.S.C. 112(f) because it: (A) uses a generic placeholder for “means”; (B) is modified by functional language; and (C) and is not modified by sufficient structure or acts (“clearing” does not contain sufficient structure or acts). Examiner is interpreting the claim limitation as the corresponding structure, material, or act in the specification that performs the recited function, which is a sequence that “clear[s] the records in the incomplete transaction log.”

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite the abstract idea of a mental process. Moreover, these claims recite inventions including a fundamental economic activity (determining incomplete transaction data and endeavoring to complete it).  This judicial exception is not integrated into a practical application and does not include additional elements that are sufficient to amount to significantly more than the judicial exception.
Under the 2019 Patent Eligibility Guidance (PEG) Step 1 analysis, it must first be determined whether the claims are directed to one of the four statutory categories of invention (i.e., process, machine, manufacture, or composition of matter).  Applying Step 1 of the analysis for patentable subject matter to the claims, it is determined that the claims are directed to the statutory category of a process (claims 1-11). Therefore, we proceed to Step 2A, Prong 1. 
Under the 2019 PEG Step 2A, Prong 1 analysis, it must be determined whether the claims recite an abstract idea that falls within one or more designated categories or “buckets” of patent ineligible subject matter (i.e., organizing human activity, mathematical concepts, and mental processes) that amount to a judicial exception to patentability.
Regarding claim 1, the claim recites an abstract idea of “S1) determining…whether any record matching with a current transaction identification exists in an incomplete transaction log.” This limitation is a mental process because it recites a judgment, observation or evaluation that could reasonably be performed in the human mind—that is— deciding whether an identification marker from a current transaction (such as an invoice number) matches an identification marker in a log of incomplete transactions. This could reasonably be performed in the human mind because it merely involves comparing numbers or letters to determine a match on a list. Therefore, the analysis must proceed to Step 2A, Prong 2. 
Under the 2019 PEG Step 2A, Prong 2 analysis, it must be determined whether the identified, recited abstract idea includes additional limitations that integrate the abstract idea into a practical application.
Regarding claim 1, under its broadest reasonable interpretation, the additional elements of “by a terminal” is nothing more than generic computing equipment that serves as a conduit to practice the abstract idea (although computing components are not even disclosed in the specification). (See MPEP 2106.05(g)). Also, under its broadest reasonable interpretation as described in the claim interpretation section above, a scenario exists where the only further process that occurs is “ending the process” which is no more than mere instructions to apply the abstract idea because it effectively does not describe any further process step. Therefore, the analysis must proceed to Step 2B. 
Under the 2019 PEG Step 2B analysis, the additional elements are evaluated to determine whether they amount to something “significantly more” than the recited abstract idea (i.e., an innovative concept).  
Regarding claim 1, the additional elements, considered both individually and in combination, amount to no more than mere instructions to apply the abstract idea using generic computing components. As described above, the specification does not describe any specific hardware components, but “terminal” may be interpreted as generic computing equipment. The “ending the process step” also has no meaning and does not provide significantly more.  
	Claims 2-11 are rejected under a similar rationale as claim 1. Claim 2 includes that step S0-1 occurs before Step S1 in claim 1. Step S0-1 merely includes another mental process that could reasonably be performed in the human mind of evaluating whether any records exist at all. If a record does exists, step S1 is conducted, which could lead to the step of “ending the process” and nothing else. The remaining steps in claim 2 may not occur, and there are no other claim limitations to evaluate. Also, the extraneous structure recited, such as Ciphertext (encrypted text) is generic computing technology.  Claim 3 also includes limitations that limit what occurs in Step S1. Under one of the conditions, only steps B2, B4, and B5 occur, which merely alter the nature of the abstract idea to include comparing the primary account number of the current transaction with a primary account number in the incomplete transaction log, and subsequently ending the process if nothing is found. This is still a mental process that could reasonably be performed in the human mind, similar to the one in claim 1. Claims 4-11 all include limitations that limit some of the method steps that may never occur under the condition that the process does pass Step S1. Therefore, there are no other claim limitations to examine. Claims 2-11 are not patent eligible. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-14, 16 and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Roberts et al. (U.S. Patent Application Publication 2010/0274722), hereinafter known as Roberts, which was published on October 28, 2010.
Claim 1
Regarding claim 1, Roberts teaches, a method for recovering an incomplete transaction through smart card, wherein the method comprises the following steps: 
S1) determining, by a computer terminal (FIGS. 1, 7, 8), any record matching with a current transaction identification exists in an incomplete transaction log, (Roberts, [0006] “techniques for recovering torn smart payment device transactions” “Additional steps include sending a first command from the payment terminal assembly to the payment device to compute a cryptogram to complete the putative transaction; detecting that the cryptogram is not received as expected; and, responsive to the detection, storing in a storage area of the terminal memory an identifier of the payment device and transaction recovery data associated with the putative transaction”; Further steps include obtaining, by the payment terminal assembly, the identifier of the payment device, upon re-presentation of the payment device to the payment terminal assembly; and, upon the re-presentation of the payment device to the payment terminal assembly, comparing, by the payment terminal assembly, of the obtained identifier of the payment device to contents of the storage area”);  
S2) obtaining, by the computer terminal, data recovery data object list related data from the record matching with the current transaction identification (Roberts, [0088] “The check to see if this card is associated with a torn transaction can be carried out whenever the terminal has obtained the unique card identity (e.g., PAN and if present PAN sequence or the like) from the card (for example, at the end of the READ RECORD commands and responses). By having the terminal use the RECOVER AC (or similar) command at 517, and by having the terminal supply, in such command, the same data item in terms of the unpredictable number UN (random number the terminal generates that is used uniquely for each transaction) that it supplied for the specific torn transaction (UN(torn)), the card can then see if that transaction was indeed torn”); 
S3) generating, by the computer terminal, a recovering application command according to the data recovery data object list related data, and sending the recovering application command to the smart card, and receiving a second response data returned from the smart card (Roberts, [0088] “In one or more embodiments, the card basically stores, along with and atomically with decrementing its balance, all the necessary data needed to recover the transaction should the transaction be torn”; [0089] “the card is able, at 518, to use that card-stored data to reconstruct and retransmit the response to the payment terminal. The payment terminal can then validate that response in exactly the same way it was hoping to do with the original GENERATE AC command, and obtain the necessary proof that the card is authentic, and the necessary data that it needs for authorization or clearing and getting paid, as at 551, 553, 555 wherein pertinent data is supplied from the reader to the terminal as before, except based on the re-produced response (the authorization request and response are also based on the re-produced response)”); and 
S4) completing, by the computer terminal, the transaction according to the records in the incomplete transaction log and data in a terminal database, and ending the process (Roberts, [0006] “the second command instructing the payment device to re-produce the cryptogram to complete the putative transaction”).
Claim 2
Regarding claim 2, Roberts further teaches the method as claimed in claim 1, wherein, before Step S1, the method further comprises the following steps: 
S0-1) determining, by the computer terminal, whether any record exists in the incomplete transaction log in the terminal, (Roberts, [0088] “By having the terminal use the RECOVER AC (or similar) command at 517, and by having the terminal supply, in such command, the same data item in terms of the unpredictable number UN (random number the terminal generates that is used uniquely for each transaction) that it supplied for the specific torn transaction (UN(torn)), the card can then see if that transaction was indeed torn”); and 
S0-2) obtaining, by the computer terminal, a generating application ciphertext command according to a card risk management data object list, sending the generating application ciphertext command to the smart card, receiving a first response data returned from the smart card, finishing the transaction, and ending the process; in Step S1, the method further comprises: executing Step SO-2 when the terminal40 determines that no record matching with the current transaction identification exists in the incomplete transaction log (Roberts, [0089] “When the terminal sees that the same card is being re-presented, the terminal supplies the same unpredictable number (UN(torn)) to the card that it used in the original transaction; the card can determine if it has the necessary data for that particular transaction so that it can be recovered, and if the transaction was indeed torn (in terms of the on-card balance having been decremented by the card and the card-stored data matching that supplied by the computer terminal in the RECOVER AC command), the card is able, at 518, to use that card-stored data to reconstruct and retransmit the response to the payment terminal”). A ciphertext is a subset of encryption. (https://en.wikipedia.org/wiki/Ciphertext)
Claim 3 
Regarding claim 3, Roberts further teaches the method as claimed in claim 2, wherein, Step SO-1 specifically comprises: looking up, by the computer terminal, a record tag from the incomplete transaction log, and determining whether any record tag can be found, if yes, there exists a record in the incomplete transaction log in the terminal; otherwise, no record exists in the incomplete transaction log in the terminal (Roberts, [0088] “By having the terminal use the RECOVER AC (or similar) command at 517, and by having the terminal supply, in such command, the same data item in terms of the unpredictable number UN (random number the terminal generates that is used uniquely for each transaction) that it supplied for the specific torn transaction (UN(torn)), the card can then see if that transaction was indeed torn”).
Claim 4
	Regarding claim 4, Roberts further teaches, the method as claimed in claim 2, wherein, after the terminal sends the generating application ciphertext command to the smart card in Step S0-2, the method further comprises the following steps:
Al) determining, by the computer terminal, the first response data returned from the smart card is received; (Roberts, [0089] “if the transaction was indeed torn (in terms of the on-card balance having been decremented by the card and the card-stored data matching that supplied by the computer terminal in the RECOVER AC command), the card is able, at 518, to use that card-stored data to reconstruct and retransmit the response to the payment terminal”); and
A2) obtaining, by the computer terminal, data build data recovery data object list related data from a terminal database according to the data recovery data object list, and generating an incomplete transaction temporary record according to the data recovery data object list related data, storing the incomplete transaction temporary record into the incomplete transaction log, and ending the process (Roberts, [0087] “the terminal sends the GENERATE AC command as usual, but if it does not get the expected response 318 from the card, because the transaction has been torn, the terminal can remember the fact that there is a potential issue with this particular card having this particular identity. This aspect is depicted in FIG. 4, wherein elements similar to FIG. 3 have received the same reference character and are not described again. As indicated at 418 therein (labeled "ERROR!") the expected response to command 317 is not received due to tearing. In response to this, the transaction is added to the torn transaction list, as at 419, by the computer terminal and/or reader”).
Claim 5 
	Regarding claim 5, Roberts further teaches, the method as claimed in claim 1, wherein, Step S1 specifically comprises the following steps:
B1) obtaining, by the computer terminal, the first record in the incomplete transaction log as a current
record (Roberts, [0088] “The check to see if this card is associated with a torn transaction can be carried out whenever the terminal has obtained the unique card identity (e.g., PAN and if present PAN sequence or the like) from the card (for example, at the end of the READ RECORD commands and responses). By having the terminal use the RECOVER AC (or similar) command at 517, and by having the terminal supply, in such command, the same data item in terms of the unpredictable number UN (random number the terminal generates that is used uniquely for each transaction) that it supplied for the specific torn transaction (UN(torn)), the card can then see if that transaction was indeed torn”);
B2) determining, by the computer terminal, whether a primary account number serial number of the current transaction is empty (Roberts, The check to see if this card is associated with a torn transaction can be carried out whenever the terminal has obtained the unique card identity (e.g., PAN and if present PAN sequence or the like) from the card (for example, at the end of the READ RECORD commands and responses). By having the terminal use the RECOVER AC (or similar) command at 517, and by having the terminal supply, in such command…”);
B3) determining, by the computer terminal, whether a primary account number in the current record is just the same as a primary account number of the current transaction, and whether no primary account number serial number exists in the current record, if yes, the record, which matches with the current transaction identification, existing in the incomplete transaction log, and executing Step S2; otherwise, executing Step B5 (Roberts, [0089] “and if the transaction was indeed torn (in terms of the on-card balance having been decremented by the card and the card-stored data matching that supplied by the computer terminal in the RECOVER AC command), the card is able, at 518, to use that card-stored data to reconstruct and retransmit the response to the payment terminal”);
and
B5) determining, by the computer terminal, whether any record exists behind the current record in the incomplete transaction log, if yes, making a next record of the current record as a current record, and returning to Step B2; otherwise, ending the process (Roberts, [0087] “In response to this, the transaction is added to the torn transaction list, as at 419, by the computer terminal and/or reader”); or
Step S1 specifically comprises the following steps:
B1) obtaining, by the computer terminal, the first record in the incomplete transaction log as a current record; B2) determining, by the computer terminal, a primary account number serial number of the current transaction is not empty; B4) determining, by the computer terminal, whether the primary account number in the current record is just the same as the primary account number of the current transaction, and whether the primary account number serial number in the current record is just the same as the primary account number serial number of the current transaction, if yes, the record, which matches with the current transaction identification, existing in the incomplete transaction log, and executing Step S2; otherwise, executing Step B5; and B5) determining, by the computer terminal, whether any record exists behind the current record in the incomplete transaction log, if yes, making a next record of the current record as a current record, and returning to Step B2; otherwise, ending the process;  (See above teaching the opposite.  Roberts, [0089] “and if the transaction was indeed torn (in terms of the on-card balance having been decremented by the card and the card-stored data matching that supplied by the computer terminal in the RECOVER AC command), the card is able, at 518, to use that card-stored data to reconstruct and retransmit the response to the payment terminal”);
Step S2 specifically comprises: obtaining, by the computer terminal, the data recovery data object list related data from the current record (Roberts, [0088] “By having the terminal use the RECOVER AC (or similar) command at 517, and by having the terminal supply, in such command, the same data item in terms of the unpredictable number UN (random number the terminal generates that is used uniquely for each transaction) that it supplied for the specific torn transaction (UN(torn))”);
Step S4 specifically comprises: completing, by the computer terminal, the transaction according to the current record and data in the terminal database, and ending the process (Roberts, [0089] “the card is able, at 518, to use that card-stored data to reconstruct and retransmit the response to the payment terminal”).

Claims 6 and 8
As described in the claim interpretation section, conditions exists where the methods of claims 6 and 8 never occur, such as when the process ends at Step S1. As also described in the 35 USC 112(d) section, under those conditions, the limitations of claims 6 and 8 do not occur and thus do not further limit claim 1. Thus, claims 6 and 8 are anticipated by Roberts because claims 1 is also anticipated.  The amended claim limitations are recited in a binary opposite, but teaching the affirmative, necessarily teaches the negative, unless the reference states that it is always one or the other (which Roberts does not state), at which point the determining step would be meaningless. As such, the rejection of the parent claim is applied. 

Claim 7 
	Regarding claim 7, Roberts further teaches the method as claimed in claim 1, wherein before Step S4, the method further comprises: determining, by the computer terminal, the second response data returned from the smart card is not received by the computer terminal, then, ending the process (Roberts, [0089] “the card is able, at 518, to use that card-stored data to reconstruct and retransmit the response to the payment terminal. The payment terminal can then validate that response in exactly the same way it was hoping to do with the original GENERATE AC command, and obtain the necessary proof that the card is authentic, and the necessary data that it needs for authorization or clearing and getting paid, as at 551, 553, 555 wherein pertinent data is supplied from the reader to the terminal as before, except based on the re-produced response (the authorization request and response are also based on the re-produced response)”).
Claim 9
	Regarding claim 9, Roberts further teaches the method as claimed in claim 1, wherein Step S4 specifically comprises: updating, by the computer terminal, the data in the terminal database according to each data element in the records in the incomplete transaction log, deleting the records from the incomplete transaction log, and completing the transaction according to the data in the terminal database, and then ending the process. (Roberts, [0157] “When the terminal receives the response described for the case where CDA was performed in the last torn transaction, the terminal proceeds conventionally to the verification of the Signed Dynamic Authentication Data, and if the verification passes successfully, then a transaction clearing record is registered in the terminal as for any successful payment transaction; [0158] “When the terminal receives the response described for the case where CDA was not performed in the last torn transaction, a conventional transaction clearing record is registered in the terminal as for any successful payment transaction”; [0159] “In either case, the terminal deletes the corresponding record from the log of torn transactions”).
Claim 10
	Regarding claim 10, Roberts further teaches the method as claimed in claim 1, wherein Step S4 specifically comprises: completing, by the computer terminal, the transaction according to each data element in the records in the incomplete transaction log and the data in the terminal database, deleting the records from the incomplete transaction log, and then ending the process (Roberts, [0157] “When the terminal receives the response described for the case where CDA was performed in the last torn transaction, the terminal proceeds conventionally to the verification of the Signed Dynamic Authentication Data, and if the verification passes successfully, then a transaction clearing record is registered in the terminal as for any successful payment transaction; [0158] “When the terminal receives the response described for the case where CDA was not performed in the last torn transaction, a conventional transaction clearing record is registered in the terminal as for any successful payment transaction”; [0159] “In either case, the terminal deletes the corresponding record from the log of torn transactions”).
Claim 11
	Regarding claim 11, Roberts further teaches the method as claimed in claim 1, wherein the method further comprises: clearing, by the computer terminal, the records in the incomplete transaction log (Roberts, [0159] “In either case, the terminal deletes the corresponding record from the log of torn transactions”).


Claim 12
	Regarding claim 12, Roberts teaches a device for recovering an incomplete transaction, wherein the device comprises: 
A means for first determinig to determine whether any record matching with a current transaction identification exists in the incomplete transaction log (Roberts, [0006] “techniques for recovering torn smart payment device transactions” “Additional steps include sending a first command from the payment terminal assembly to the payment device to compute a cryptogram to complete the putative transaction; detecting that the cryptogram is not received as expected; and, responsive to the detection, storing in a storage area of the terminal memory an identifier of the payment device and transaction recovery data associated with the putative transaction”; Further steps include obtaining, by the payment terminal assembly, the identifier of the payment device, upon re-presentation of the payment device to the payment terminal assembly; and, upon the re-presentation of the payment device to the payment terminal assembly, comparing, by the payment terminal assembly, of the obtained identifier of the payment device to contents of the storage area”);  
A means for first obtaining to obtain data recovery data object list related data from the record matching with the current transaction identification in the case that the first determining module determines that there exists a record, matching with the current transaction identification, in the incomplete transaction log (Roberts, [0088] “The check to see if this card is associated with a torn transaction can be carried out whenever the terminal has obtained the unique card identity (e.g., PAN and if present PAN sequence or the like) from the card (for example, at the end of the READ RECORD commands and responses). By having the terminal use the RECOVER AC (or similar) command at 517, and by having the terminal supply, in such command, the same data item in terms of the unpredictable number UN (random number the terminal generates that is used uniquely for each transaction) that it supplied for the specific torn transaction (UN(torn)), the card can then see if that transaction was indeed torn”); 
A means for first generating to generate a recovering application command according to the data recovery data object list related data obtained by the first obtaining module; the sending module is configured to send the recovering application command generated by the first generating module to the smart card [0088] “In one or more embodiments, the card basically stores, along with and atomically with decrementing its balance, all the necessary data needed to recover the transaction should the transaction be torn”; [0089] “the card is able, at 518, to use that card-stored data to reconstruct and retransmit the response to the payment terminal. The payment terminal can then validate that response in exactly the same way it was hoping to do with the original GENERATE AC command, and obtain the necessary proof that the card is authentic, and the necessary data that it needs for authorization or clearing and getting paid, as at 551, 553, 555 wherein pertinent data is supplied from the reader to the terminal as before, except based on the re-produced response (the authorization request and response are also based on the re-produced response)”);
A means for receiving to receive the second response data returned from the smart card; and the completing transaction module is configured to complete the transaction according to the records in the incomplete transaction log and data in the terminal database (Roberts, [0006] “the second command instructing the payment device to re-produce the cryptogram to complete the putative transaction”).
Claim 13 
	Regarding claim 13, Roberts further teaches the device claimed in claim 12, wherein the device further comprises 
A means for second determining to determine whether any record exists in the incomplete transaction log in the terminal, if yes, triggering the first determining to work (Roberts, [0088] “By having the terminal use the RECOVER AC (or similar) command at 517, and by having the terminal supply, in such command, the same data item in terms of the unpredictable number UN (random number the terminal generates that is used uniquely for each transaction) that it supplied for the specific torn transaction (UN(torn)), the card can then see if that transaction was indeed torn”);45 
A means for second generating to obtain a generating application ciphertext command according to a card risk management data object list in the case that the second determining module determines that no record exists in the incomplete transaction log in the terminal; a means for sending to send the generating application ciphertext command generated by a means for second generating to the smart card; the means for receiving to receive the first response data returned from the smart card; and the means for completing transaction to complete the transaction after the first response data is received by the receiving module (Roberts, [0089] “When the terminal sees that the same card is being re-presented, the terminal supplies the same unpredictable number (UN(torn)) to the card that it used in the original transaction; the card can determine if it has the necessary data for that particular transaction so that it can be recovered, and if the transaction was indeed torn (in terms of the on-card balance having been decremented by the card and the card-stored data matching that supplied by the computer terminal in the RECOVER AC command), the card is able, at 518, to use that card-stored data to reconstruct and retransmit the response to the payment terminal”).
Claim 14
	Regarding claim 14, Roberts further teaches the device claimed in claim 12, wherein the means for first determining comprises  
A unit for first obtaining to obtain the first record from the incomplete transaction log as a current record (Roberts, [0088] “The check to see if this card is associated with a torn transaction can be carried out whenever the terminal has obtained the unique card identity (e.g., PAN and if present PAN sequence or the like) from the card (for example, at the end of the READ RECORD commands and responses). By having the terminal use the RECOVER AC (or similar) command at 517, and by having the terminal supply, in such command, the same data item in terms of the unpredictable number UN (random number the terminal generates that is used uniquely for each transaction) that it supplied for the specific torn transaction (UN(torn)), the card can then see if that transaction was indeed torn”); 
A unit for second determining to determine whether a primary account number serial number of the current transaction is empty (Roberts, The check to see if this card is associated with a torn transaction can be carried out whenever the terminal has obtained the unique card identity (e.g., PAN and if present PAN sequence or the like) from the card (for example, at the end of the READ RECORD commands and responses). By having the terminal use the RECOVER AC (or similar) command at 517, and by having the terminal supply, in such command…”);
 A unit for third determining to determine whether the primary account number in the current record is just the same as the primary account number of the current transaction and no primary account number serial number exists in the current record in the case that the second determining unit determines the primary account number serial number of the current transaction is empty, if yes, there exists a record matching with the current transaction46 identification in the incomplete transaction log, and the first obtaining module is triggered to work (Roberts, [0089] “and if the transaction was indeed torn (in terms of the on-card balance having been decremented by the card and the card-stored data matching that supplied by the computer terminal in the RECOVER AC command), the card is able, at 518, to use that card-stored data to reconstruct and retransmit the response to the payment terminal”);
A unit for fourth determining to determine whether the primary account number in the current record is just the same as the primary account number of the current transaction on one hand, and the primary account number serial number in the current record is just the same as the primary account number serial number of the current transaction on the other hand in the case that the second determining unit determines that the primary account number serial number of the current transaction is not empty, if yes, there exists a record matching with the current transaction identification in the incomplete transaction log, and the first obtaining module is triggered to work (Roberts, [0089] “and if the transaction was indeed torn (in terms of the on-card balance having been decremented by the card and the card-stored data matching that supplied by the computer terminal in the RECOVER AC command), the card is able, at 518, to use that card-stored data to reconstruct and retransmit the response to the payment terminal”); 
A unit for fifth determining to determine whether any record exists behind the current record in the incomplete transaction log in the case that the determination either by the third determining unit or by the fourth determining unit is no, if yes, making the next record of the current record as a current record, and triggering the second determining unit to work (Roberts, [0087] “In response to this, the transaction is added to the torn transaction list, as at 419, by the computer terminal and/or reader”);
The means for first obtaining is specifically configured to obtain the data recovery data object list related data from the current record (Roberts, [0088] “By having the terminal use the RECOVER AC (or similar) command at 517, and by having the terminal supply, in such command, the same data item in terms of the unpredictable number UN (random number the terminal generates that is used uniquely for each transaction) that it supplied for the specific torn transaction (UN(torn))”);
The means for completing transaction is specifically configured to complete the transaction according to the current record and the data in the terminal database  (Roberts, [0089] “the card is able, at 518, to use that card-stored data to reconstruct and retransmit the response to the payment terminal”).
Claim 16
	Regarding claim 16, Roberts further teaches the device claimed in claim 12, wherein the device further comprises a means for sixth determining to determine whether the second response data returned from the smart card is received, if yes, triggering the means for completing transaction to work (Roberts, [0089] “the card is able, at 518, to use that card-stored data to reconstruct and retransmit the response to the payment terminal. The payment terminal can then validate that response in exactly the same way it was hoping to do with the original GENERATE AC command, and obtain the necessary proof that the card is authentic, and the necessary data that it needs for authorization or clearing and getting paid, as at 551, 553, 555 wherein pertinent data is supplied from the reader to the terminal as before, except based on the re-produced response (the authorization request and response are also based on the re-produced response)”).
Claims 18
	Regarding claim 18, Roberts further teaches the device claimed in claim 12, wherein the means for completing transaction is49 specifically configured to update the data in the terminal database according to each data element in the record, and delete the record from the incomplete transaction log, and complete transaction according to the data in the terminal database (Roberts, [0157] “When the terminal receives the response described for the case where CDA was performed in the last torn transaction, the terminal proceeds conventionally to the verification of the Signed Dynamic Authentication Data, and if the verification passes successfully, then a transaction clearing record is registered in the terminal as for any successful payment transaction; [0158] “When the terminal receives the response described for the case where CDA was not performed in the last torn transaction, a conventional transaction clearing record is registered in the terminal as for any successful payment transaction”; [0159] “In either case, the terminal deletes the corresponding record from the log of torn transactions”).
Claim 19
	Regarding claim 19, Roberts further teaches the device claimed in claim 12, wherein the means for completing transaction is specifically configured to complete the transaction according to each data element in the record and the data in the terminal database, and delete the record from the incomplete transaction log  (Roberts, [0157] “When the terminal receives the response described for the case where CDA was performed in the last torn transaction, the terminal proceeds conventionally to the verification of the Signed Dynamic Authentication Data, and if the verification passes successfully, then a transaction clearing record is registered in the terminal as for any successful payment transaction; [0158] “When the terminal receives the response described for the case where CDA was not performed in the last torn transaction, a conventional transaction clearing record is registered in the terminal as for any successful payment transaction”; [0159] “In either case, the terminal deletes the corresponding record from the log of torn transactions”).
Claim 20
	Regarding claim 20, Roberts further teaches the device claimed in claim 12, wherein the device further comprises a means for clearing to clear the records in the incomplete transaction log (Roberts, [0159] “In either case, the terminal deletes the corresponding record from the log of torn transactions”).

Response to Remarks
	Applicant’s remarks submitted on 9/25/2020 have been considered, but are not persuasive where objections/rejections are maintained.  The claims have been amended in scope, primarily to clarify that the terminal is a “computer” terminal; otherwise the claims are generally unamended.  The addition of the descriptive term “computer” fails to overcome the § 101 rejection, because a computer terminal is generic computing technology, and well within the abstract idea.  As per the prior art, Roberts teaches the terminal being a “computer” terminal at least at FIGS. 1, 7, and 8, wherein the term computer terminal is afforded its broadest reasonable interpretation.  Moreover, a smart card is a smart payment device.  Applicant’s distinguishment in this regard is not persuasive, and it is noted that a smart card is recited as prior art on page 1 of the specification.  Full faith and credit has been afforded the previous Examiner’s findings under MPEP § 704.01.    

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM J JACOB whose telephone number is (571)270-3082.  The examiner can normally be reached on 8-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Namrata Boveja can be reached on 571-272-8105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WILLIAM J JACOB/Examiner, Art Unit 3696